internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom it a 05-plr-105882-99 date jun ty state e t o l o decision federal_agency state_agency payment years date date date date date date statute act t a e w w o w w b a o w m o d o m w m o w d b b o m b o w o m n o t dear this responds to your request dated date for a ruling on the tax treatment of certain payments made or to be made by taxpayer to a specifically you have asked for a ruling that the annual payments made or to be made by taxpayer to a are deductible under sec_162 in the payment years as payment is made to a taxpayer is a b incorporated in state and is engaged primarily in the production and sale of c principally in the central and southern portions of state taxpayer is subject_to regulation by state_agency and federal_agency taxpayer uses an accrual_method of accounting on a calendar_year basis facts the facts as represented by taxpayer are as follows on date state_agency issued the decision setting forth its plan for increasing competition within taxpayer's industry the overarching goal of competition was to help control the cost of within state state_agency has taken three major steps towards this goal including the formation of a and d into taxpayer's industry a and d are intended to facilitate the entry of new competitors specifically a will serve as a clearinghouse for transactions the purpose of a is to encourage and permit rival producers to compete on a fair basis within common territory the decision set forth the following specific requirements and duties for a ais not to have any financial interest in any source of production of c this would ensure that a will have no bias in favor of or against any specific producers of c ais not to have any ownership ties to d awill determine on a forecast basis the needs of specified categories of customers awill function as a clearinghouse by providing a transparent auction for c production with price signals evident to immediate users and long-term a will formulate nondiscriminatory rules that permit rival producers to compete on common grounds using transparent rules for bidding into a state has enacted legislation endorsing the establishment of a the act directed that a be a public benefit non-profit corporation under state law a was organized according to the directives of the act and it applied for and received tax-exempt status under sec_501 of the internal_revenue_code a has no equity and no capital stock accordingly taxpayer has no ownership or control_over a the activities of a as mandated by the decision and the act have generated costs approximating dollar_figuref the decision ordered taxpayer to work with other interested parties to prepare a joint proposal to establish a the decision also ordered that during a transition_period taxpayer must bid all of its production into a and purchase all of the c needed for its customers from a the act prescribed the transition_period as ending on date after the end of the transition_period taxpayer will no longer be required to sell to or to acquire its c from a and instead will be free to buy and sell using any method available to it on date state_agency issued a decision authorizing the establishment of two trusts one to contro the development of a and one to control the development of d the decision required each of the trusts to obtain loans to provide funding for the establishment of each respective entity and to provide for the acquisition of the necessary computer hardware and software and other infrastructure costs the decision further required each of the b's operating in state to guarantee the loans the total amount of the loans approved by state_agency was dollar_figureq and the taxpayer's share of the loan guarantee was set at h or dollar_figurej the decision did not identify how much was to be for a and how much was to be for d during the transition_period taxpayer would share a seat on the board_of directors of a the decision also provided that any costs actually incurred by taxpayer under the loan guarantees would be recoverable from its customers on date a filed an amended application with federal_agency requesting that its share of infrastructure costs be collected from the b's through annual payments in lieu of the loan guarantees a and the b's entered into an offer of settlement under which the amount of the b’s contribution to a and the payment schedule was determined the offer of settlement was certified by an administrative law judge on date and is currently pending final approval by federal_agency under the offer of settlement taxpayer and the other b's were assessed a charge to be paid in annual installments payment of these amounts would coincide with the years in which taxpayer is required to use a to buy and sellc each of the annual payments from the o b's would total dollar_figurek of which taxpayer's h share would be dollar_figurem plus specified interest charges and administrative expenses although the decision and the act require taxpayer and the other b’s to bear the costs of the programs designed to introduce new competitors into their markets including the costs of a and d the act provided for prices to be frozen in effect the taxpayer asserts the b's were required to fund these programs as well as other costs without the benefit of a price increase to recover the costs state_agency has responded by reaffirming taxpayer's ability to use the statute to facilitate its ability to recover the costs from its customers in future years law and analysis sec_162 provides in part that taxpayers may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 of the income_tax regulations sec_162 prohibits a deduction under sec_162 for any contribution or gift that would be allowable as a deduction under sec_170 were it not for the percentage limitations the dollar limitations or the requirements as to the time of payment set forth in sec_170 sec_263 prohibits a deduction for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate see also sec_1_263_a_-1 sec_161 clarifies the relationship between deductions allowable under sec_162 and capital expenditures under sec_263 sec_161 provides that the deductions allowed in part vi of the code which includes sec_162 are subject_to the exceptions set forth in part ix which includes sec_263 thus the capitalization_rules of sec_263 take precedence over the rules for deductions under sec_162 with the result that an expenditure that is otherwise an ordinary and necessary business_expense under sec_162 must be capitalized if it is also a capital_expenditure under sec_263 see also 418_us_1 under these rules the supreme court has held that taxpayers must capitalize the costs of creating or acquiring a separate and distinct asset with a useful_life extending substantially beyond the end of the taxable_year see 403_us_345 supreme court has held that taxpayers must capitalize costs under sec_263 if they generate significant future_benefits 503_us_79 in addition to this separate and distinct asset standard the 7d ms ’ the indopco decision clarifies that the creation or enhancement of a separate and distinct asset is not a prerequisite to capitalization that clarification does not however change the fundamental legal principles for determining whether a particular expenditure may be deducted or must be capitalized as the supreme court has specifically recognized the decisive distinction between capital and ordinary expenditures are those of degree and not of kind 308_us_488 290_us_111 see also indopco u s pincite under the facts presented taxpayer's payments to a do not result in the creation or the acquisition of a separately identifiable asset taxpayer acquires no ownership_interest in a nor any other rights or interests in the entity further there is no indication that taxpayer will derive a significant future benefit from its payments first the primary purpose underlying the creation of a is state's efforts to control the price of c by facilitating the introduction of new competitors into the marketplace there is no evidence that the introduction of new competitors constitutes a long-term benefit to taxpayer second its payments to a do not entitle taxpayer to receive any special benefits from a that are not available to all other buyers and sellers of c although taxpayer will be entitled to recover the amount of the payments from its customers the service previously has ruled that such an entitlement does not per se require capitalization of the payments see eg revrul_95_32 1995_1_cb_8 permitting current deduction for costs of demand-side management program which could be recovered through ratemaking accordingly on the facts presented taxpayer's annual payments to a do not result in the creation or acquisition of a separate and distinct asset nor do they confer upon taxpayer any long-term benefits of the sort which would require capitalization under the supreme court's indopco decision escaping the code's capitalization requirements however is not sufficient to support a current deduction instead taxpayer also must show that the expenditure in order to be deductible under sec_162 an meets the requirements of sec_162 expenditure must be paid_or_incurred during the taxable_year related to carrying_on_a_trade_or_business and ordinary and necessary for the trade_or_business 403_us_345 there is no question the payments relate to taxpayer's trade_or_business further taxpayer acknowledges that a deduction is allowable if at all only in the year of payment see sec_1_461-4 the only issue then is whether the payments are ordinary and necessary on the facts presented taxpayer has made the necessary showing first the payments are ordinary the supreme court has indicated that the term ordinary refers to an expenditure that is normal usual or customary 308_us_488 moreover the court has stated that an expense it only occurs once in a taxpayer's lifetime provided that the may be ordinary even if expenditure is commonly and frequently incurred in the type of business involved id citing 290_us_111 payments to a occurred in the course of a relatively unique factual circumstance state agency's imposition of the payments upon all similarly situated members of taxpayer's industry suggests that the payments are ordinary despite the fact that such a charge may never be imposed on taxpayer again although the nature of the second the payments are necessary the term necessary means in this case the payments are appropriate and helpful to taxpayer's business appropriate and helpful to the development of the taxpayer's business 383_us_687 320_us_467 in that payment was mandated by the governmental entity which confers upon taxpayer the right to conduct business operations in state and its failure to comply could jeopardize its continued business operations see eg rothner v commissioner t c memo although an enforceable obligation to make payment is not per se sufficient to establish that a payment is ordinary and necessary 319_us_590 we believe that on the facts at issue this requirement is satisfied in addition based on the facts presented taxpayer had no donative_intent in making the payments to a so that the payments are not deductible as a charitable_contribution or gift under sec_170 accordingly taxpayer's deduction under sec_162 is not prohibited by the exception provided in sec_162 for contributions and gifts under sec_170 therefore in accordance with the foregoing facts we conclude that the annual payments made or to be made by taxpayer to a are deductible under code sec_162 in the payment years as payment is made to a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_61 j of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative tu i i a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel income_tax accounting chane thani avid l crawford chief branch
